Citation Nr: 0207792	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  97-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable disability rating for service-
connected chronic prostatitis with urethritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1997, a statement of the case was issued in August 
1997, and a substantive appeal was received in August 1997.  
The veteran testified at a personal hearing at the RO in 
January 1998. 


FINDING OF FACT

The veteran's service-connected chronic prostatitis with 
urethritis is not currently productive of any voiding 
dysfunction or urinary tract infection.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected chronic 
prostatitis with urethritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.115a, 4.115b and Code 7527 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports, and a letter from 
the veteran's former private physician, Marshall F. Brown, 
M.D., who notified the RO that the veteran's records had been 
destroyed.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decisions, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic prostatitis with 
urethritis warrants a compensable disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected chronic prostatitis with 
urethritis has been rated by the RO under the provisions of 
Diagnostic Code 7527, which provides that prostate gland 
injuries, infections, hypertrophy, postoperative residuals:  
rate as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Voiding dysfunction and urinary 
tract infections are evaluated pursuant to 38 C.F.R. § 4.115a 
(ratings of the genitourinary system-dysfunctions).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent evaluation contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials, 
which must be changed 2 to 4 times per day.  A 20 percent 
evaluation contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  See 38 C.F.R. § 4.115a. 

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating is warranted for a daytime 
voiding interval of less than one hour, or awakening to void 
5 or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval of between one and 
two hours, or awakening to void three to four times per 
night.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  See 38 C.F.R. § 
4.115a.

In regard to urinary tract infections, a 10 percent 
evaluation is warranted for urinary tract infections 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  
Urinary tract infections with recurrent symptomatic infection 
requiring drainage/frequent hospitalizations (greater than 
two times per year) and/or requiring continuous intensive 
management warrant a 30 percent evaluation.  Urinary tract 
infections with poor renal function are rated as renal 
dysfunction.  See 38 C.F.R. § 4.115a.


In the February 1997 VA examination report, it was noted that 
the veteran had a history of symptoms involving chronic 
feeling of urinary incomplete emptying, nocturnal dribbling, 
nocturia, and some burning.  In 1992 to 1993, the veteran's 
primary care doctor began noticing enlargement in the 
veteran's prostate.  The veteran underwent a transrectal 
ultrasound and biopsy in 1995, which was negative for 
symptoms.  The veteran's current complaints were continual 
problems with nocturia urgency and burning on urination and 
frequency.  The veteran also noted blood in his urine on one 
occasion after prostate examination prior to this 
examination, but otherwise denied any history of hematuria.  

Examination of the prostate revealed an asymmetric line with 
a firm area in the right lobe.  The left lobe was soft 
compared to the right.  The diagnosis was benign prostatic 
hypoplasia with elevated PSA and bladder outlet obstructive 
symptoms, with ultrasound evidence of residual urine, pending 
re-biopsy to rule out adenocarcinoma of the prostate.  In an 
addendum report to the VA examination, the examiner opined 
that it was generally thought that there is not any 
relationship between the development of benign prostatic 
hyperplasia and prior history of prostatitis.  

In an August 1998 VA genitourinary examination report, the 
examiner opined that the majority of the veteran's current 
symptoms were in fact coming from his enlarged prostate.  The 
same examiner noted in a January 1999 VA genitourinary 
examination report that the veteran did not currently have 
clinical prostatitis or urethritis.  He further opined that 
the veteran's benign prostatic hypertrophy and a very large 
prostate with bladder outlet obstruction was causing the 
majority of the veteran's current symptoms.  

The record also includes a July 2001 VA medical report where 
the examiner opined that, based on his evaluation of the 
veteran and his review of the records, there was "no 
evidence to support the veteran's claim that his chronic 
urinary symptoms are due to chronic prostatitis or 
urethritis."  The examiner further opined that it was likely 
that the veteran's symptoms were due to continued bladder 
outlet obstruction caused by his prostate.  

The veteran's essential argument is that his service-
connected chronic prostatitis with urethritis has increased 
in severity.  At a January 1998 personal hearing, the veteran 
reported that he has had problems involving urination and 
believes that his problems are related to his service-
connected chronic prostatitis with urethritis.  The Board 
finds the veteran's complaints are credible and medical 
records do in fact show that he experienced problems 
involving urination throughout the claims period.  However, 
after reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a compensable rating at 
this time.

While the Board acknowledges that the veteran is exhibiting 
symptoms that meet the criteria for a compensable rating 
under Code 7527, the clear preponderance of the competent 
evidence is against a finding that such symptoms are due to 
the service-connected prostatitis.  Instead, medical 
professionals have indicated that the most likely cause of 
the voiding problems is benign prostatic hyperplasia (BNH).  
The Board emphasizes that the BNH is not service-connected, 
and a medical opinion of record is to the effect that it is 
the general belief of the medical community that there is no 
relationship between a history of prostatitis and BHH.  The 
Board also notes here that some examiners have even concluded 
that the veteran is not currently suffering from prostatitis.   

In regard to the veteran's statements, the Board notes that 
the veteran does not appear to have any medical expertise, 
and as such, is not competent to offer an opinion as to 
medical etiology for his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are simply not capable of offering 
evidence that requires medical knowledge).

In sum, while the evidence does show that the veteran is 
experiencing chronic symptoms and has received continual 
treatment for symptoms related to his prostate, the evidence 
demonstrates that his current symptomatology is not related 
to his service-connected disability.  Three separate VA 
examiners have determined that there is no relationship 
between the veteran's current symptomatology and his service-
connected chronic prostatitis with urethritis without any 
competent opinions to the contrary.  Accordingly, the Board 
finds no basis to warrant a compensable rating under Code 
5272 at this time.  

As for other diagnostic codes, the Board notes that there is 
no evidence that the veteran's current chronic prostatitis 
with urethritis is producing any symptomatology and 
therefore, there is no basis to warrant a compensable rating 
under any other diagnostic code.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

